Citation Nr: 0925402	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  03-34 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for heel spurs and 
plantar fasciitis of the bilateral feet, to include as due to 
the service-connected disability of traumatic arthritis, 
right ankle.

2.  Entitlement to a disability rating in excess of 20 
percent for degenerative disc disease of the lumbosacral 
spine at L5-S1.

3.  Entitlement to an effective date earlier than May 4, 2001 
for service connection for a right knee injury with 
arthritis.

4.  Entitlement to an effective date earlier than July 9, 
2004, for the 20 percent rating for traumatic arthritis, 
right ankle.

5.  Entitlement to an effective date earlier than August 4, 
2004, for the 30 percent rating for the service-connected 
condition of migraine headaches.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel 


INTRODUCTION

The Veteran had active duty service from February 1974 to 
February 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from several rating decisions of a Regional 
Office (RO) of the Department of Veterans Affairs (VA).

The issue of entitlement to service connection for heel spurs 
and plantar fasciitis of the bilateral feet, to include as 
due to the service-connected disability of traumatic 
arthritis, right ankle, comes before the Board on appeal from 
a January 2004 RO rating decision.  A notice of disagreement 
was received in July 2004, a statement of the case was issued 
in August 2004, and a substantive appeal was received in 
October 2004.

The issue of entitlement to a disability rating in excess of 
20 percent for degenerative disc disease of the lumbosacral 
spine at L5-S1, comes before the Board on appeal from a July 
2002 RO rating decision.  A notice of disagreement was 
received in June 2003, a statement of the case was issued in 
October 2003, and a substantive appeal was received in 
November 2003.

The issue of entitlement to an effective date earlier than 
May 4, 2001 for service connection for a right knee injury 
with arthritis, comes before the Board on appeal from a 
January 2004 RO rating decision.  A notice of disagreement 
was received in February 2004, a statement of the case was 
issued in April 2004, and a substantive appeal was received 
in June 2004.

The issue of entitlement to an effective date earlier than 
July 9, 2004, for the 20 percent rating for traumatic 
arthritis, right ankle, comes before the Board on appeal from 
a October 2004 RO rating decision.  A notice of disagreement 
was received in November 2004, a statement of the case was 
issued in March 2005, and a substantive appeal was received 
in April 2005.

The issue of entitlement to an effective date earlier than 
August 4, 2004, for the 30 percent rating for the service-
connected condition of migraine headaches, comes before the 
Board on appeal from a January 2005 RO rating decision.  A 
notice of disagreement was received in August 2005, a 
statement of the case was issued in November 2005, and a 
substantive appeal was received in January 2006.

The Board observes that the Veteran's August 2005 
correspondence expresses that his claim of entitlement to an 
effective date earlier than August 4, 2004, for the 30 
percent rating for the service-connected condition of 
migraine headaches, may include a contention of "clear and 
unmistakable error" in a prior RO rating decision.  The 
correspondence is not particularly specific in explaining 
such a claim, and the Board observes that the RO has not 
adjudicated whether an earlier effective date for this rating 
may be warranted on the basis of clear and unmistakable error 
(CUE).  To the extent that the Veteran intended to raise a 
CUE claim in this regard, a request for clarification may be 
in order and, if the Veteran desires, RO-level adjudication 
may be necessary.  This matter is hereby referred to the RO 
for any appropriate action.

The issue of entitlement to service connection for heel spurs 
and plantar fasciitis of the bilateral feet, to include as 
due to the service-connected disability of traumatic 
arthritis, right ankle, is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The Veteran's service-connected degenerative disc disease 
of the lumbosacral spine is manifested by pain and limitation 
of motion, but not by severe (more than moderate) limitation 
of motion, not by severe intravertebral disc disability with 
only intermittent relief, not by severe lumbosacral strain, 
and not by ankylosis or forward flexion of the thoracolumbar 
spine limited to 30 degrees or less.

2.  An August 2000 RO rating decision denied entitlement to 
service connection for a right knee disability; the Veteran 
did not file a timely notice of disagreement to initiate an 
appeal from this August 2000 denial.

3.  On May 4, 2001, VA received an informal petition to 
reopen a claim of entitlement to service connection for a 
right knee disability.

4.  A January 2004  RO rating decision granted entitlement to 
service connection for a right knee injury with arthritis, 
and assigned an effective date of March 3, 2003; this 
effective date was revised to May 4, 2001 in an April 2004 RO 
rating decision.

5.  The Veteran has not identified any prior rating decision 
denying entitlement to service connection for a right knee 
disability that was not consistent with and supported by the 
evidence then of record, and the existing legal authority, 
nor has the Veteran identified any undebatable error that 
would have manifestly changed the outcome of such a prior 
rating decision.

6.  A July 2002 RO rating decision denied entitlement to an 
increased rating for the Veteran's right ankle disability; 
the Veteran did not file a timely notice of disagreement to 
initiate an appeal from this July 2002 denial.

7.  An application for an increased disability rating for 
traumatic arthritis, right ankle was received on July 9, 
2004.

8.  It was not factually ascertainable that the Veteran's 
traumatic arthritis, right ankle, increased in severity 
during the one-year period prior to July 9, 2004.

9.  A December 1998  RO rating decision denied entitlement to 
an increased rating for the Veteran's migraine headaches; the 
Veteran did not file a timely notice of disagreement to 
initiate an appeal from this December 1998 denial.

10.  The earliest informal claim (following the prior final 
denial) for an increased disability rating for migraine 
headaches which presented evidence making it factually 
ascertainable that the Veteran's migraine headaches increased 
in severity was received on August 8, 2002.

11.  It was not factually ascertainable that the Veteran's 
migraine headaches increased in severity during the one-year 
period prior to August 8, 2002.


CONCLUSIONS OF LAW

1.  The criteria for assignment of a disability rating in 
excess of 20 percent for the Veteran's service-connected 
degenerative disc disease of the lumbosacral spine have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 4.7, 4.71(a), Diagnostic Codes 5285-5295 (effective 
through September 25, 2003), Diagnostic Code 5293 (prior to 
September 23, 2002), Diagnostic Code 5293 (effective from 
September 23, 2002, and reclassified to 5243 effective 
September 26, 2003), Diagnostic Codes 5235 - 5243 (effective 
September 26, 2003, including reclassification of Diagnostic 
Codes 5285 - 5295).

2.  The August 2000 RO rating decision which denied 
entitlement to service connection for a right knee disability 
is final.  38 U.S.C.A. § 7105(c) (West 2002).

3.  The criteria for an effective date prior to May 4, 2001, 
for the award of service connection for a right knee injury 
with arthritis, have not been met.  38 U.S.C.A. §§ 5107, 5110 
(West 2002); 38 C.F.R. §§ 3.157, 3.400 (2008).

4.  Prior RO rating decisions which denied service connection 
for a right knee disability were not clearly and unmistakably 
erroneous.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.105 
(2008).

5.  The July 2002 RO rating decision which denied entitlement 
to an increased rating for the right ankle disability is 
final.  38 U.S.C.A. § 7105(c) (West 2002).

6.  The criteria for an effective date prior to July 9, 2004, 
for the grant of a 20 percent disability rating for traumatic 
arthritis, right ankle have not been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2008).

7.  The December 1998 RO rating decision which denied 
entitlement to an increased rating for the migraine headaches 
is final.  38 U.S.C.A. § 7105(c) (West 2002).

8.  The criteria for an effective date of August 8, 2002 (but 
no earlier), for the grant of a 30 percent disability rating 
for migraine headaches have been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  The RO sent VCAA letters to the 
Veteran advising him of the information and evidence 
necessary to warrant entitlement to the benefit sought; such 
letters were sent in January 2002 (increased rating for 
degenerative disc disease of the lumbosacral spine), March 
2003 (service connection for right knee disability), November 
2003 (service connection for disabilities of the feet), 
August 2004 (increased rating for right ankle), and May 2007 
(earlier effective date for the disability rating for 
migraine headaches).  Moreover, these letters advised the 
appellant of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 
(2002).

With regard to the claims of entitlement to an earlier 
effective date which have not been clearly addressed in their 
own specific VCAA notice letters, the Board notes that since 
the issues of entitlement to earlier effective dates are 
downstream issues from claims of entitlement to service 
connection and increased ratings (which were addressed by 
VCAA notice letters identified above), additional VCAA notice 
is not required for the effective date issues.  VAOPGCPREC 8-
2003 (Dec. 22, 2003).

The Board notes that the VCAA letters were all sent to the 
appellant prior to the most recent RO readjudication of the 
appeal in connection with the January 2009 supplemental 
statement of the case.  The VCAA notice was therefore 
effectively timely.  See Pelegrini v. Principi, 18 Vet.App. 
112 (2004); see Mayfield v. Nicholson, 444 F.3d 1328 (2006).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded.  Id. at 488.

In this case, an effectively timely March 2006 notice, among 
others, provided the notice contemplated by Dingess.  The 
appellant was provided with notice of the types of evidence 
necessary to establish a disability rating and an effective 
date for any rating that may be granted, and this letter 
directly explained how VA determines disability ratings and 
effective dates.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).

In the present appeal, the effectively timely June 2008 VCAA 
letter provided notice expressly addressing and satisfying 
the requirements contemplated by the Court in Vazquez-Flores.  
This notice was followed by RO re-adjudication as evidenced 
by a January 2009 supplemental statement of the case.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in-service, private, and VA, have been obtained.  
The Veteran has been afforded VA examinations focused upon 
the claims on appeal; most pertinently, VA examination 
reports from February 2002, March 2004, June 2005, and May 
2006 are of record and focus upon the Veteran's back 
disability featured in the increased rating claim decided in 
this decision.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the appeal, and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the claimant as relevant to 
this appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with this appeal.

Increased Rating

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet.App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

During the pendency of the Veteran's appeal, VA promulgated 
new regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Code 5293, effective September 
23, 2002.  See 67 Fed.Reg. 54,345 (Aug. 22, 2002) (codified 
at 38 C.F.R. pt. 4).  Later, VA promulgated new regulations 
for the evaluation of the remaining disabilities of the 
spine, effective September 26, 2003.  See 68 Fed.Reg. 51,454 
(Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).  The 
amendments renumber the diagnostic codes and create a general 
rating formula for rating diseases and injuries of the spine, 
based largely on limitation or loss of motion, as well as 
other symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. 
§ 5110(g); DeSousa v. Gober, 10 Vet.App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the Veteran.

The previous version of the applicable rating criteria 
provided as follows:

Under Code 5292, limitation of motion of the lumbar spine is 
assigned a 10 percent rating for slight limitation of motion, 
a 20 percent rating for moderate limitation of motion, and a 
maximum schedular rating of 40 percent for severe limitation 
of motion.

Under Code 5293, when disability from intervertebral disc 
syndrome is mild, a 10 percent rating is assigned.  When 
disability is moderate, with recurring attacks, a 20 percent 
evaluation is warranted.  A 40 percent rating is in order 
when disability is severe, characterized by recurring attacks 
with intermittent relief.  A maximum schedular rating of 60 
percent is awarded when disability from intervertebral disc 
syndrome is pronounced, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.

Under Code 5295, a 10 percent rating is assigned for 
lumbosacral strain with characteristic pain on motion.  If 
there is lumbosacral strain with muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in the standing position, a 20 percent evaluation is in 
order.  Finally, a maximum schedular rating of 40 percent is 
awarded when lumbosacral strain is severe, with listing of 
the whole spine to opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.

The terms 'mild,' 'slight,' 'moderate,' and 'severe,' are not 
defined in VA regulations, and the Board must arrive at an 
equitable and just decision after having evaluated the 
evidence.  38 C.F.R. § 4.6.

The amended version of the rating criteria provides as 
follows:

The General Rating Formula for Diseases and Injuries of the 
Spine provides for the following disability ratings for 
diseases or injuries of the spine, with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease.  It applies to Codes 5235 to 5243 unless 
the disability rated under Code 5243 is evaluated under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.

For purposes of this case, the Board notes that under the 
General Rating Formula for Diseases and Injuries of the 
Spine, ratings are assigned as follows:

1)  10 percent - Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height;

2)  20 percent - Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis;

3)  30 percent - Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine;

4)  40 percent - Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine is 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;

5)  50 percent - Unfavorable ankylosis of the entire 
thoracolumbar spine; and

6)  100 percent - Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2):  (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.
 
Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

5235 Vertebral fracture or dislocation 
5236 Sacroiliac injury and weakness 
5237 Lumbosacral or cervical strain 
5238 Spinal stenosis 
5239 Spondylolisthesis or segmental instability 
5240 Ankylosing spondylitis 
5241 Spinal fusion 
5242 Degenerative arthritis of the spine (see also diagnostic 
code 5003) 
5243 Intervertebral disc syndrome

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.

Note (1): For purposes of evaluations under Diagnostic Code 
5293, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician. 'Chronic orthopedic and neurologic 
manifestations' means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

Under both the old and the new criteria, it should also be 
noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet.App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

The Board finds that the evidence does not support assignment 
of a disability rating in excess of 20 percent for any 
portion of the period on appeal.  The preponderance of the 
evidence is against finding that the criteria are met for a 
higher rating under any of the applicable regulatory 
provisions and Diagnostic Codes which contemplate ratings in 
excess of 20 percent disabling.  The Board notes, in passing, 
that the Veteran is already in receipt of two separate 10 
percent disability ratings, not currently on appeal, for 
related neurological impairment of each lower extremity.

Under the older diagnostic criteria, a disability rating in 
excess of 20 percent in this case for the Veteran's 
degenerative disc disease of the lumbosacral spine would 
generally require a demonstration of 'severe' limitation of 
motion, or 'severe' degenerative disc disease characterized 
by recurring attacks with intermittent relief, or associated 
'severe' lumbosacral strain with listing of the whole spine 
to the opposite side, positive Goldwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of joint space (or some of the above with 
abnormal mobility on forced motion).

Under the newer diagnostic criteria, a disability rating in 
excess of 20 percent in this case for the Veteran's 
degenerative disc disease of the lumbosacral spine would 
generally require forward flexion of the thoracolumbar spine 
to be limited to 30 degrees or less, or at least favorable 
ankylosis of the entire thoracolumbar spine, or 
incapacitating episodes from disc disease having a total 
duration of at least 4 weeks during a 12 month period.

A February 2002 VA examination report documents the Veteran's 
complaints of pain, weakness, stiffness, easy fatigability, 
and lack of endurance associated with his spinal pathologies.  
The report shows that "episodes of flare-ups are not a 
particular feature of the patient's chief complaint, however 
these do occur at least two to three times a month for hours 
at a time secondary apparently to exertion and partially to 
weather."  The Veteran did not need the use of a brace or 
cane associated with the spinal pathology.  The report shows 
that the Veteran "has had low back pain ... for many years 
after his military duties which are well documented in his 
current file."

The February 2002 VA examination report presents a functional 
assessment stating, in the portions pertinent to the 
lumbosacral spine pathology on appeal, that the Veteran is 
"unable to sit longer than one-half an hour.  He cannot 
stand without fidgeting.  Walks only cautiously."  
Furthermore, the Veteran "has trouble driving with ...   after 
half an hour low back pain which radiates to the left lower 
extremity."  The Veteran was said to be "unable to lift 
more than 30 pounds.....  [and] extremely cautious getting in 
and out of the shower."

Pertinent range of motion testing at the February 2002 VA 
examination was reported to reveal "flexion to 70 degrees 
with disappearance of lordotic curve as flexion is initiated 
with palpable spasm thereof."  Furthermore, "extension of 5 
degrees accompanied by muscle spasm ."  "Lateral flexion to 
10 degrees on the left, 20 on the right."  The examiner 
noted that "[r]otation in face does not occur in the lumbar 
spine."  The examiner explained that "[s]pine motion is 
tender mainly at the limits [of] range of motion except as 
noted ... ,"  and that such pain was objectively corroborated 
by palpable spasm and the Veteran's manner of carrying 
himself and moving during the examination.  The Board also 
observes that radiographic imaging reports from this time 
objectively confirm the nature of the Veteran's pertinent 
disc disease, and the examiner's diagnoses included 
degenerative joint disease in various spinal segments, lumbar 
disc disease, and lumbar strain.

A March 2004 VA examination report again documents the 
Veteran's complaints of such symptoms as pain, weakness, 
fatigability, lack of endurance associated with his back 
problems.  The Veteran described back pain "about the belt 
line, radiating to both lower legs...."  The pain was said to 
occur on a daily basis, described as "sharp pain with 
movement" and an intensity characterized as "7-9/10."  The 
Veteran was taking Vicodin daily.

During the March 2004 examination, the Veteran described "6-
7 episodes" of flare-ups of the back pain in the prior 12 
months requiring him to call in sick.  "These usually lasted 
for 1 day duration."  The report later expressly states that 
the Veteran indicated "sick leave [of] 6-7 days in the past 
year because of acute flare-ups of back pain."  Prolonged 
driving was said to precipitate the episodes, while 
stretching was said to alleviate them.  The Veteran stated 
that "he has limitation of motion during the acute flare-ups 
with minimal functional impairment."  The Veteran denied 
other associated neurological complaints other than the 
radiating pain in his lower extremities.  The Veteran denied 
any emergency room visits.  The Veteran did indicate that 
"he has back pain performing activities of daily living..." 
and that "he has limited recreational activity."

Objective examination of the lumbar spine revealed "normal 
appearance and normal posture and gait.  Normal symmetry in 
appearance of the lumbar spine.  Normal symmetry and rhythm 
of motion."  Thoracolumbar range of forward flexion was 
found to be 0 to 70 out of 90 degrees, extension was 0 to 20 
out of 30 degrees, left lateral flexion was 0 to 15 out of 30 
degrees, right lateral flexion was 0 to 25 out of 30 degrees, 
left lateral rotation was 0 to 30 out of 45 degrees, and 
right lateral rotation was 0 to 45 out of 45 degrees.  The 
examiner found that "the spine is painful at extremes of 
forward flexion, extension backward, left lateral flexion and 
left lateral rotation."  Otherwise, "[n]o additional 
limitations are noted with repetition of movement during the 
physical examination as related to pain, fatigue, 
incoordination, weakness or lack of endurance."  There were 
no postural abnormalities found, sensory functions were 
"intact," motor functions were "intact," knee reflexes 
were "2+ and equal," ankle reflexes were "0+ and equal 
bilateral."  Imaging studies once again confirmed the nature 
of the Veteran's pertinent disc disease, with mild 
osteoarthritic changes.

A June 2005 VA examination report shows similar complaints 
and history presented by the Veteran with regard to the back 
disability on appeal, characterized at that time as 
"constant dull ache with increased pain of the back with 
prolonged positioning, standing, walking bending and 
lifting" and pain occasionally radiating to both legs.  The 
Veteran was noted to state that "he has lost 15 days of 
employment over the past year requiring bed rest due to back 
or neck pain."  The Veteran had "[n]o complain[t] or 
difficulty with eating, grooming, bathing, toileting, 
dressing."

Objective examination during the June 2005 VA examination 
revealed "back musculature is symmetrical in appearance, 
well developed with good strength and muscle tone.  The 
vertebra are midline and without tenderness on palpation.  
There is no evidence of Costo-vertebral tenderness on 
palpation."  There was "[e]vidence of normal curvature of 
the lower back."  The was "[n]o evidence of limb 
dysfunction, atrophy, or fasciculation."  Range of motion 
testing revealed forward flexion from 0 to 45 degrees, 
extension from 0 to 15 degrees, left lateral flexion from 0 
to 30 degrees, right lateral flexion from 0 to 30 degrees, 
left lateral rotation from 0 to 45 degrees, and right lateral 
rotation from 0 to 45 degrees."  The examiner expressly 
indicated that the flexion and extension limitations, as 
reported, were "due to pain."  There was otherwise "[n]o 
additional limitation by pain, fatigue, weakness, or lack of 
endurance following repetitive movement."  There was also 
"no spasm, no weakness, tenderness, guarding.  Gait is 
normal.  Normal appearing spinal contour."  Neurological 
examination revealed "[n]o evidence of sensory or motor 
impairment on today's examination."  Imaging studies once 
again confirmed the nature of the Veteran's pertinent disc 
disease, with mild osteoarthritic changes.  No findings in 
the June 2005 VA examination report otherwise significantly 
differ from the findings presented in prior evidence, and the 
diagnoses of degenerative disc disease and degenerative joint 
disease of the thoracolumbar spine were reiterated.

A May 2006 VA examination report shows the Veteran rated the 
pain in his lower back at a level of "8/10," describing it 
as "sharp in nature with distribution and occasional 
parasthesias in both lower extremities."  The Veteran was 
taking pain medications.  The Veteran indicated that "flare-
ups occur with carrying or bending activities or carrying 
objects and veteran limits and guards his activities."  The 
Veteran was wearing a lumbosacral brace on a regular basis.  
The May 2006 report indicates, in unclear language: "He has 
on average missed about 2 weeks of work time as in post 
office for the last 4 months ...."  The report indicates that 
the Veteran was "independent in some of his day-to-day 
activities, he is dependent on his spouse with dressing and 
also any lifting activities."  The Veteran further reported 
interference with sleep and inability to do twisting 
movements, sports, or running.

Examination in May 2006 revealed the Veteran's spine to be 
symmetrical, with decreased lumbar curvature and tenderness 
across the waistline.  There was paralumbar tenderness in the 
thoracolumbar area.  No muscle spasms were observed.  Ranges 
of motion for the thoracolumbar spine were recorded as 
"forward flexion is 40 degrees and extension 10 degrees, 
lateral flexion on right side is 20 degrees, and left side is 
15 degrees and bilateral rotation painful at 20 degrees on 
either side."  The examiner stated that "[a]ll the above 
range of motion is painful throughout and there is additional 
limitation of pain with repetitive use ...," but significantly 
there resulted "no change in range of motion."  Gait was 
noted to be "cautious and guarded, slightly antalgic...."  
There was no assistive device other than the lumbosacral 
brace.  The examiner noted that there was no neurological 
deficit.

The May 2006 examiner also specifically addressed the matter 
of quantifying the duration of any incapacitating episodes 
due to intervertebral disc disease requiring prescribed 
bedrest.  In this regard, the examiner stated "none," 
indicating that there were no qualifying incapacitating 
episodes.  The examiner concluded that the Veteran was 
diagnosed with "[c]hronic thoracolumbar strain due to 
degenerative disk disease of the lumbosacral spine at L5-
S1."

A September 2006 VA examination report repeats substantially 
the same history of symptomatology as presented by the 
Veteran in previous evidence; the Veteran indicated that the 
intensity of his back pain runs from "7-8" on a daily 
basis.  The Board notes, however, that the objective medical 
findings in the September 2006 VA examination report focus 
upon the Veteran's cervical spine disability which is 
distinct from the lumbosacral spine issue currently on 
appeal.

The Board has reviewed the entirety of the evidence of 
record, including additional VA treatment records and private 
treatment records.  The Board finds that the evidence 
discussed above, offering detailed specific measurements and 
specialized determinations pertinent to the rating criteria, 
is the most probative evidence with regard to evaluating the 
pertinent symptoms for the disabilities on appeal.  Much of 
the other evidence discusses treatment considerations, 
reconfirms the spinal diagnoses, and notes the Veteran's 
symptom complaints consistent with what is discussed above; 
much of the evidence concerning the spine focuses upon the 
Veteran's cervical spine disability, which is not involved in 
this appeal.  The Board observes that a September 2001 
private medical record from "Health South" contains some 
manner of range of motion testing data for the Veteran's 
lumbosacral spine.  The Board has considered this evidence, 
but notes that it is presented in a somewhat unclear 
percentage format, and the Board is not competent to 
translate this information into range of motion measurements 
in degrees for interpretation and application to the rating 
criteria standards.

The Board finds no evidence probatively contradicting the 
detailed and specifically pertinent evidence discussed above 
characterizing the lumbosacral spine disability on appeal.  
The preponderance of the evidence is against assignment of 
any rating in excess of the 20 percent rating assigned for 
the service-connected disability of the lumbosacral spine.  
For any pertinent period on appeal, the preponderance of the 
evidence is against finding severe (more than moderate) 
limitation of motion, against finding severe intravertebral 
disc disability with only intermittent relief, against 
finding severe lumbosacral strain, and against finding 
ankylosis or forward flexion of the thoracolumbar spine 
limited to 30 degrees or less.

The Board acknowledges that the Veteran, in advancing this 
appeal, believes that his back disability has been more 
severe than the assigned disability rating reflects.  Medical 
evidence is generally required to probatively address 
questions requiring medical expertise; lay assertions do not 
constitute competent medical evidence for these purposes.  
Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).  However, 
lay assertions may serve to support a claim by supporting the 
occurrence of lay-observable events or the presence of 
symptoms of disability subject to lay observation.  38 
U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  The Board has carefully considered the 
Veteran's contentions and testimony.  In this case, however, 
the competent medical evidence offering detailed specific 
measurements and specialized determinations pertinent to the 
rating criteria are the most probative evidence with regard 
to evaluating the pertinent symptoms for the disabilities on 
appeal.  The lay testimony considered together with the 
probative medical evidence clinically evaluating the severity 
of the pertinent disability symptoms does not demonstrate 
that the criteria for any higher disability ratings are met 
in this case.  The preponderance of the most probative 
evidence does not support assignment of any higher ratings.

The Board also recognizes that the Veteran and the record 
refer to the impact of the service-connected disabilities on 
the Veteran's work functioning.  In general, the schedular 
disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
application of such schedular criteria was discussed in great 
detail above.  To accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the RO is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical application of regular schedular standards.  Id.  
The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet.App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).

In Thun v. Peake, 22 Vet.App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral 
for extraschedular consideration is warranted.  Either the RO 
or the Board must first determine whether the schedular 
rating criteria reasonably describe the veteran's disability 
level and symptomatology.  Id. at 115.  If the schedular 
rating criteria do reasonably describe the veteran's 
disability level and symptomatology, the assigned schedular 
evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

In this case, the symptoms described by the Veteran fit 
squarely with the criteria found in the relevant Diagnostic 
Codes for the disabilities at issue.  In short, the rating 
criteria contemplate not only his symptoms but the severity 
of his disability.  For these reasons, referral for 
extraschedular consideration is not warranted.

Finally, in making these determinations, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence with regard to any 
adverse determination in this decision.  The preponderance of 
the evidence is against finding entitlement to any increased 
rating in this appeal.  To that extent, as the preponderance 
of the evidence is against the claim, the benefit-of-the-
doubt doctrine does not apply and the claim must be denied.  
See Gilbert v. Derwinski, 1 Vet.App 49 (1990).



Effective Dates

Entitlement to an effective date earlier than May 4, 2001 for 
service connection for a right knee injury with arthritis

A January 2004 RO rating decision reopened a previously 
denied claim of entitlement to service connection for a right 
knee injury with arthritis, and granted service connection 
with an effective date of March 3, 2003.  An April 2004 RO 
rating decision revised the effective date to May 4, 2001.  
The effective date corresponds to the date of a VA medical 
record recognized by the RO as an informal claim for service 
connection.  The Veteran asserts, however, that he is 
entitled to an earlier effective date; the Veteran appealed 
the effective date before the decision assigning the 
effective date became final.

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in a current disability was incurred in 
active service, or if pre-existing active service, was 
aggravated therein.  See 38 U.S.C.A. §§  1110; 1131; 38 
C.F.R. § 3.303.  Service connection may be granted for a 
disease diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided, the effective date for an 
evaluation and award of compensation based on an original 
claim or a claim reopened after final disallowance will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  See 38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400.  Unless specifically provided, such 
determination is made on the basis of the facts found.  38 
C.F.R. § 3.400(a).

Under 38 C.F.R. § 3.400(b)(2)(i), the effective date for a 
grant of direct service connection will be the day following 
separation from active service or the date entitlement arose 
if the claim is received within one year after separation 
from service.  Otherwise, the effective date is the date of 
receipt of claim, or date entitlement arose, whichever is 
later.  Under 38 C.F.R. § 3.400(b)(2)(ii), the effective date 
for presumptive service connection will be the date 
entitlement arose, if a claim is received within one year 
after separation from active service.  Otherwise, the 
effective date will be the date of receipt of the claim, or 
the date entitlement arose, whichever is later.

In addition, the effective date of a grant of benefits based 
on new and material evidence following a prior final denial, 
other than service department records, is the date of receipt 
of a new claim, or date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(1)(ii), 
(r).

As expressed in his March 2004 notice of disagreement 
pertaining to this issue, the Veteran seeks assignment of an 
effective date of March 12, 1993, the date he contends that 
he originally filed a claim of entitlement to service 
connection for a right knee disability.  The Board notes that 
the record reflects that the Veteran's original claim of 
entitlement to service connection for a right knee disability 
was received on October 16, 1992.  The March 12, 1993, date 
identified by the Veteran is actually the date of the first 
RO rating decision to deny entitlement to service connection 
for a right knee disability.  The Veteran was notified of his 
appellate rights (in an April 1993 mailing and cover letter) 
and did not file a timely notice of disagreement regarding 
this decision.

The Veteran petitioned to reopen the claim of entitlement to 
service-connection for a right knee disability in March 1998.  
A December 1998 RO rating decision denied the petition to 
reopen the claim.  The Veteran was notified of his appellate 
rights (in a February 1999 mailing and cover letter) and did 
not file a timely notice of disagreement regarding this 
decision.

The Veteran again petitioned to reopen the claim of 
entitlement to service-connection for a right knee disability 
in December 1999.  An August 2000 RO rating decision denied 
the claim.  The Veteran was notified of his appellate rights 
(in a September 2000 mailing and cover letter) and did not 
file a timely notice of disagreement regarding this decision.

The March 1993, December 1998, and August 2000 RO rating 
decisions thus all became final.  38 U.S.C.A. § 7105 (West 
2002).

As explained in the April 2004 RO rating decision which 
assigned an effective date of May 4, 2001, for the grant of 
service connection for a right knee injury with arthritis, an 
informal claim for service connection for the right knee 
disability was recognized in a May 2001 VA medical record.  
Prior to this claim, however, every previous claim of 
entitlement to service connection for a right knee disability 
had been adjudicated by a final decision.  Because all prior 
instances of this claim were addressed by final decisions, no 
earlier claim can serve as the basis for assignment of an 
effective date for a subsequent award of service connection.  
The Board finds that the assigned effective date is in 
keeping with the law and regulations governing assignment of 
effective dates for VA compensation purposes.

The Board observes that the Veteran's March 2004 statement 
makes a contention which, as was recognized by the RO, 
appears to suggest a contention of clear and unmistakable 
error (CUE) in one of the prior RO denials of the claim.  The 
April 2004 statement of the case reflects that the CUE 
contentions were considered in RO adjudication.

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding will be accepted as 
correct in the absence of clear and unmistakable error.  In 
order for a claim of CUE to be valid, there must have been an 
error in the prior adjudication of the claim; either the 
correct facts, as they were known at the time, were not 
before the adjudicator or the statutory or regulatory 
provisions extant at the time were incorrectly applied.  
Phillips v. Brown, 10 Vet.App. 25, 31 (1997); Damrel v. 
Brown, 6 Vet.App. 242, 245 (1994); Russell v. Principi, 3 
Vet.App. 310, 313-14 (1992) (en banc).  Further, the error 
must be 'undebatable' and of the sort which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made, and a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.  Id.  Simply to claim CUE on 
the basis that the previous adjudication improperly weighed 
and evaluated the evidence can never rise to the stringent 
definition of CUE, nor can broad-brush allegations of 
'failure to follow the regulations' or 'failure to give due 
process,' or any other general, non-specific claim of 'error' 
meet the restrictive definition of CUE.  Fugo v. Brown, 6 
Vet.App. 40, 44 (1993).

Clear and unmistakable error is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  It is not mere misinterpretation 
of facts.  Oppenheimer v. Derwinski, 1 Vet.App. 370, 372 
(1991).  It is a very specific and rare kind of error of fact 
or law that compels the conclusion, as to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Fugo, 6 Vet.App. at 
43.

Where evidence establishes CUE, the prior decision will be 
reversed or amended.  For the purpose of authorizing 
benefits, the rating decision which constitutes a reversal of 
a prior decision on the grounds of CUE has the same effect as 
if the corrected decision had been made on the date of the 
reversed decision.  38 C.F.R. §§ 3.104(a), 3.400(k).

The Court has propounded a three-pronged test to determine 
whether CUE is present in a prior final determination:

(1) [E]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at that time were incorrectly applied;

(2) the error must be 'undebatable' and of the sort 'which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made'; and

(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Damrel, 6 Vet.App. at 245, quoting 
Russell, 3 Vet.App. at 313-14.

The revision of a final rating decision based on CUE 
generally will involve the assignment of an earlier effective 
date for those benefits involved because the governing 
regulation requires that benefits be paid 'as if the 
corrected decision had been made on the date of the reversed 
decision.'  38 C.F.R. § 3.105(a).

The Veteran's March 2004 statement suggests that "[t]he 
final approval [of service connection for a right knee 
disability] was done using the same exact evidence that was 
provided initially and on subsequent reevaluations."  
However, the Board's review of the claims file reveals that 
this contention is factually inaccurate.  The RO adjudication 
which resulted in the January 2004 decision granting service 
connection for a right knee disability involved a record that 
included significant evidence that was not of record for 
prior adjudications.  A lay statement from S.A.R., who 
testified to witnessing the Veteran suffer a significant 
right knee injury during service, was dated in July 2000 and 
received at the RO in August 2000.  This statement was not of 
record for the first two RO rating decisions (and arrived at 
the RO only four days prior to the August 2000 RO rating 
decision).  Evidence of an in-service injury is not 
sufficient to establish entitlement to service connection, 
there must also be evidence of a nexus between a current 
chronic disability and the in-service injury,   The evidence 
of such nexus which led to the January 2004 grant of service 
connection for a right knee disability in this case is a June 
2003 VA medical opinion (signed in July 2003) stating that 
the authoring doctor had reviewed the July 2000 witness 
statement and "[b]ased on this information ... I believe that 
it is more likely than not that pt's R. knee pain is related 
to an injury sustained during his military service...."  This 
essential medical evidence of nexus between a shown in-
service injury and a current disability was not of record for 
any RO adjudication of the claim prior to the awarding of 
service connection for right knee disability.  Thus, the 
evidence meeting the criteria for entitlement to service 
connection which was of record for the January 2004 grant of 
that benefit was not the "same exact evidence that was 
provided initially."

The Veteran does not otherwise specify any error with 
sufficient particularity to permit a properly focused review 
for CUE in any prior rating decision.  The Board finds that 
the Veteran has not identified any undebatable error of the 
sort which would have manifestly changed the outcome of a 
prior final rating decision.  To the extent that the Veteran 
suggests that the evidence at the time of prior final denials 
should have been weighed and evaluated more to his favor, 
this does not rise to the stringent definition of CUE.  Fugo 
v. Brown, 6 Vet.App. 40, 44 (1993).

Based on the foregoing, the Board finds that no clear and 
unmistakable error has been identified in the RO rating 
decisions denying entitlement to service connection for a 
right knee disability; those decisions were supported by 
evidence then of record and were consistent with the law and 
regulations then in effect.  Therefore, the Board concludes 
that those rating decisions were not clearly and unmistakably 
erroneous and cannot be revised or reversed based on CUE.  38 
U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).

The Board finds that an earlier effective date for service 
connection for a right knee injury with arthritis is not 
warranted on any basis.

Entitlement to earlier effective dates for assignment of 
disability ratings

The Veteran's appeal includes claims of entitlement to 
earlier effective dates for the assignment of increased 
disability ratings.

The assignment of effective dates for increased evaluations 
is governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  The 
statute provides, in pertinent part, that:

(a) Unless specifically provided otherwise in this 
chapter, the effective date of an award based on an 
original claim, a claim reopened after final 
adjudication, or a claim for increase, of 
compensation, dependency and indemnity 
compensation, or pension, shall be fixed in 
accordance with the facts found, but shall not be 
earlier than the date of receipt of application 
therefor.

(b)(2) The effective date of an award of increased 
compensation shall be the earliest date as of which 
it is ascertainable that an increase in disability 
had occurred, if application is received within one 
year from such date.  38 U.S.C.A. § 5110 (West 
2002).

The pertinent provisions of 38 C.F.R. § 3.400 clarify that:

Except as otherwise provided, the effective date of 
an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an 
original claim, a claim reopened after final 
disallowance, or a claim for increase will be the 
date of receipt of the claim or the date 
entitlement arose, whichever is the later.

(o)(2) Disability compensation.  Earliest date as 
of which it is factually ascertainable that an 
increase in disability had occurred if claim is 
received within 1 year from such date otherwise, 
date of receipt of claim.

The Court and the VA General Counsel have interpreted the 
laws and regulations pertaining to the effective date of an 
increase as follows: If the increase occurred within one year 
prior to the claim, the increase is effective as of the date 
the increase was 'factually ascertainable.'  If the increase 
occurred more than one year prior to the claim, the increase 
is effective the date of claim.  If the increase occurred 
after the date of claim, the effective date is the date of 
increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 
Vet.App. 125 (1997); 38 C.F.R. § 3.400 (o)(1)(2); VAOPGCPREC 
12-98 (1998).

I.  Entitlement to an effective date earlier than July 9, 
2004, for the 20 percent rating for traumatic arthritis, 
right ankle

The Board notes that a 20 percent disability rating for 
traumatic arthritis, right ankle, was granted in an October 
2004 RO rating decision, effective from July 9, 2004.  The 
Veteran appealed that RO rating decision, seeking an 
effective date of April 6, 2001 (as expressed in his November 
2004 notice of disagreement).

The Veteran contends, in his July 2004 correspondence, that 
the date of the claim of entitlement to an increased rating 
for right ankle disability featured in this appeal is April 
6, 2001.  The Board does note that the Veteran previously 
claimed entitlement to an increased rating for his right 
ankle disability in April 2001.  However, that claim was 
denied in a July 2002 RO rating decision.  The Veteran was 
notified of his appellate rights, but did not file a notice 
of disagreement with the July 2002 RO rating decision with 
respect to the issue of rating the right ankle disability.  
The Board observes that the Veteran's representative 
submitted correspondence in June 2003 which specifically 
disagreed with "the issue of evaluation of degenerative disc 
disease" and makes absolutely no mention of the right ankle 
issue.  The specific determinations with which the claimant 
disagrees must be identified in order for correspondence to 
serve as a notice of disagreement.  See 38 C.F.R. § 20.201.  
Thus, as no notice of disagreement was filed regarding the 
July 2002 RO denial of an increased rating for right ankle 
disability, that denial became final.  38 U.S.C.A. § 7105 
(West 2002).

When the RO received the Veteran's July 2004 claim of 
entitlement to an increased rating for his right ankle 
disability, there was no prior unadjudicated claim for that 
benefit pending.  The effective date for the 20 percent 
rating currently in effect (July 9, 2004) is the date of the 
claim.  Thus, the only remaining potential basis for 
assignment of an earlier effective date would require that it 
be factually ascertainable that the severity of the Veteran's 
traumatic arthritis, right ankle, met the criteria for a 20 
percent disability rating within one year prior to the July 
9, 2004 date of claim.

Turning to the applicable rating criteria for traumatic 
arthritis of the right ankle, the Board notes that the 10 
percent disability rating for right ankle disability for the 
period prior to July 9, 2004, has been assigned under 
Diagnostic Code 5010-5271.

Diagnostic Code 5010 applies to traumatic arthritis and 
provides that such is evaluated based upon limitation of 
motion of the affected part, like degenerative arthritis.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5010.  Pursuant to 
Diagnostic Code 5003, arthritis established by x-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint or 
joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations warrants a 20 percent evaluation.  X-ray 
evidence of involvement of two or more major joints or two or 
more minor joints warrants a 10 percent evaluation.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5003.

Under Diagnostic Code 5271, a 10 percent rating is warranted 
when the ankle has moderate limitation of motion and a 20 
percent rating is warranted when the ankle has marked 
limitation of motion.  Full range of motion of the ankle is 
from zero to 20 degrees dorsiflexion and from zero to 40 
degrees plantar flexion.  38 C.F.R. § 4.71a, Plate II.

The terms 'mild,' 'slight,' 'moderate,' and 'severe,' are not 
defined in VA regulations, and the Board must arrive at an 
equitable and just decision after having evaluated the 
evidence.  38 C.F.R. § 4.6.

The only other Diagnostic Code allowing for a higher 
evaluation for an ankle is Diagnostic Code 5270.  This 
regulatory provision requires ankylosis of the ankle.  A 30 
percent rating is warranted with ankylosis between 30 degrees 
and 40 degrees in plantar flexion or between 0 degrees to 10 
degrees in dorsiflexion.  A 40 percent rating is warranted 
with ankylosis more than 40 degrees plantar flexion, more 
than 10 degrees dorsiflexion, or with abduction, adduction, 
inversion or eversion deformity.  Ankylosis is defined as 
immobility and consolidation of a joint due to disease, 
injury, or surgical procedure.  See Shipwash v. Brown, 8 
Vet.App. 218, 221 (1995) (citing DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY (27th ed. 1988) at 91).

The Board has reviewed the evidence, including both private 
and VA medical evidence that was of record for the one year 
period prior to July 9, 2004.  There is no such evidence 
addressing right ankle range of motion making it factually 
ascertainable that the criteria for a 20 percent rating were 
met in the year prior to July 9, 2004.

There is no competent evidence demonstrating that an increase 
in disability was factually ascertainable at any pertinent 
time prior to July 9, 2004.  The Veteran's claim for the 
increase was received on July 9, 2004, and all earlier claims 
for an increased right ankle disability rating were closed by 
that time.  Therefore, in this instance, the effective date 
of the assignment of a 20 percent disability rating for right 
ankle disability may not be earlier than July 9, 2004.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Accordingly, entitlement 
to an effective date prior to July 9, 2004 for the assignment 
of a 20 percent disability rating for right ankle disability 
must be denied.

The Board finds that an earlier effective date for the 20 
percent disability rating for right ankle disability is not 
warranted.

II.  Entitlement to an effective date earlier than August 4, 
2004, for the 30 percent rating for the service-connected 
condition of migraine headaches

The Board notes that a 30 percent disability rating for 
migraine headaches was granted in a January 2005 RO rating 
decision, effective from August 4, 2004.  The Veteran 
appealed that RO rating decision, seeking an effective date 
in 1991 (as expressed in his August 2005 notice of 
disagreement).  The Board observes that service connection 
for migraine headaches is effective from February 1986, with 
a 10 percent rating effective from January 1991 and a 30 
percent rating effective from August 2004.

A July 1991 RO rating decision denied entitlement to any 
rating in excess of 10 percent for migraine headaches.  The 
Veteran was notified of his appellate rights (in an August 
1991 mailing and cover letter) and did not file a timely 
notice of disagreement regarding this decision.  The July 
1991 RO rating decision thus became final.  38 U.S.C.A. 
§ 7105 (West 2002).

A December 1998 RO rating decision denied another claim of 
entitlement to a rating in excess of 10 percent for migraine 
headaches.  The Veteran was notified of his appellate rights 
(in February 1999 mailing and cover letter) and did not file 
a timely notice of disagreement regarding this decision.  The 
December 1998 RO rating decision thus became final.  38 
U.S.C.A. § 7105 (West 2002).

In November 2004, the Veteran filed a new claim of 
entitlement to an increased rating for migraine headaches.  
Prior to this claim, every previous formal claim of 
entitlement to service connection for migraine headaches had 
been adjudicated by a final decision.  However, the Board 
notes that earlier VA medical records may be reasonably 
construed as informal claims for an increased disability 
rating for migraine headaches.  See 38 C.F.R. § 3.157(b).  A 
March 2001 VA treatment report shows a diagnosis of 
"migraine headaches, well controlled."  An October 2001 VA 
treatment report shows complaints of "increasing neck pain 
and headaches again."  These reports may warrant 
consideration as informal claims for an increased rating, but 
neither provides information to make it factually 
ascertainable that any criteria for a higher rating were met.  
Thus, these reports do not provide a basis for revision of 
the assigned effective date for the 30 percent disability 
rating.

A December 2001 VA treatment report shows that the Veteran 
"was having one migraine a week, six to seven months ago, 
the frequency increased to one a day to one several times a 
day."  This report further shows that the Veteran was 
prescribed new medications and "since then the patient is 
feeling a clear improvement."  A diagnosis of migraine 
headaches "under better control" was rendered.  This report 
also may warrant consideration as an informal claim for an 
increased rating, but it does not provide information 
indicating that any criteria for a higher rating were met at 
that time.  Thus, this report does not provide a basis for 
revision of the assigned effective date for the 30 percent 
disability rating.

A VA medical record dated on August 8, 2002, indicates that 
the Veteran "is having three severe migraines a week."  In 
the Board's view, this record may be reasonably construed as 
an informal claim for an increased disability rating for his 
migraine headaches."  See 38 C.F.R. § 3.157(b).  It also 
presents information reasonably indicating that the symptoms 
upon which the Veteran's current 30 percent disability rating 
is based were present and being medically followed at that 
time.  The Board notes that the RO assigned the 30 percent 
disability rating effective from August 4, 2004, on the basis 
of a VA treatment report from that date indicating "1-3 
headaches per week."  The RO's January 2005 rating decision 
found that "before that, this condition is shown to be 
stable with medications."  However, resolving reasonable 
doubt in the Veteran's favor, the Board finds that symptoms 
of similar severity are shown as being active in the August 
8, 2002 VA report.  As that report may be reasonably 
construed as an informal claim for an increased disability 
rating, the Board shall consider August 8, 2002, to be the 
date of claim for the purposes of this issue on appeal.

The Board finds that all instances of formal claims prior to 
August 8, 2002, were addressed by final decisions.  
Therefore, no earlier formal claim can serve as the basis for 
assignment of an effective date for a subsequent award of an 
increased rating.  The Board finds that all earlier 
references to headaches in VA treatment records prior to 
August 8, 2002, failed to show that any increased 
symptomatology was actively manifesting in symptoms meeting 
the criteria for an increased rating.  Therefore, no VA 
treatment report prior to August 8, 2002, establishes 
entitlement to assignment of an earlier effective date for a 
30 percent disability rating for migraine headaches.

With regard to when entitlement to a 30 percent disability 
rating for migraines was first factually ascertainable, the 
Board must consider the applicable rating criteria for 
migraine headaches.  The Veteran's service-connected migraine 
headaches have been rated by the RO under the provisions of 
Diagnostic Code 8100.  Under this regulatory provision, a 
noncompensable evaluation is assigned with less frequent 
attacks.  A 10 percent evaluation is warranted for 
characteristic prostrating attacks averaging one in two 
months over the last several months.  A 30 percent evaluation 
is appropriate in cases of characteristic prostrating attacks 
occurring on an average of once a month over the last several 
months.  With very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability, a 50 percent evaluation is in order.

The Board finds that the August 8, 2002, VA medical record 
makes it reasonably factually ascertainable that symptoms of 
similar severity to those upon which the assignment of a 30 
percent disability rating was based were active in August 
2002.  It is reasonably shown that the Veteran was 
experiencing at least one sufficiently severe headache per 
month for a sufficient period of time to warrant a 30 percent 
disability rating.  Thus, a 30 percent disability rating 
effective from the date of the informal claim received on 
August 8, 2002, is appropriate.  There is no competent 
evidence demonstrating that an active increase in disability 
was factually ascertainable at any pertinent time prior to 
August 8, 2002.

In the time following the prior final decision issued on a 
claim of entitlement to an increased rating for migraine 
headaches, the Veteran's earliest new claim with evidence 
making it factually ascertainable that an increased rating 
may be warranted was an informal claim via VA treatment 
report deemed received on August 8, 2002.  Therefore, in this 
instance, the effective date of the assignment of a 30 
percent disability rating for migraine headaches may be 
revised to August 8, 2002, but may not be earlier than August 
8, 2002.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.157, 3.400.

The Board observes that the Veteran's August 2005 statement 
makes a contention which, despite somewhat lacking in 
particular specificity, appears to suggest a contention of 
clear and unmistakable error (CUE) in one of the prior RO 
denials of an increased rating for migraine headaches.  The 
Veteran's August 2005 statement alleges entitlement to "an 
earlier effective date to 30% headaches back to date of 
discharge due to clear and unmistakable error by VA."  The 
Veteran contends that "[t]he same symptoms I had listed on 
the [more recent claim] is the same symptoms I had in 
service, the denial claim and claim for increase in 1991."  
The Board has referred the CUE contentions to the RO for any 
appropriate action to clarify and adjudicate any such claim 
the Veteran may be raising.  The Board notes, in passing, 
that it is not clear that the Veteran has raised a claim of 
CUE with sufficient specificity at this time.  Although the 
Veteran contends that the symptoms which now satisfy the 
criteria for a 30 percent rating  were already present at the 
time of previous rating decisions, he does not specifically 
identify any evidence of record at the time of a prior rating 
decision so as to demonstrate that clear and unmistakable 
error was committed in a prior decision.

The Board finds that an earlier effective date of August 8, 
2002 (but no earlier) is warranted for the 30 percent 
disability rating for migraine headaches.


ORDER

A disability rating in excess of 20 percent for the Veteran's 
service-connected degenerative disc disease of the 
lumbosacral spine is not warranted.  To this extent, the 
appeal is denied.

An effective date earlier than May 4, 2001, for the award of 
service connection for a right knee injury with arthritis is 
not warranted.  To this extent, the appeal is denied.

An effective date earlier than July 9, 2004, for the grant of 
a 20 percent disability rating for traumatic arthritis, right 
ankle, is not warranted.  To this extent, the appeal is 
denied.

An effective date of August 8, 2002 (but not earlier), for 
the grant of a 30 percent disability rating for migraine 
headaches is warranted.  To this extent, the appeal is 
granted.


REMAND

The Veteran claims entitlement to service connection for heel 
spurs and plantar fasciitis of the bilateral feet, to include 
as due to the service-connected disability of traumatic 
arthritis, right ankle.

Service connection is warranted for a disability which is 
proximately due to, or the result of, a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has also 
held that service connection can be granted for a disability 
that is aggravated by a service-connected disability and that 
compensation can be paid for any additional impairment 
resulting from the service-connected disorder.  Allen v. 
Brown, 7 Vet.App. 439 (1995).

The Board notes that some of the evidence of record, 
particularly the May 2007 VA examination reports, contains 
medical findings concerning the Veteran's right ankle and his 
feet.  A May 2007 VA examination report contains a medical 
opinion that "it is less likely than not the SC condition of 
the right ankle has 'caused' any bone fractures of the right 
foot," with the rationale being that "no separate and 
distinct foot fracture has been confirmed."  However, the 
May 2007 VA examination report does indicate that the Veteran 
has other detected pathologies of the feet which appear to 
possibly include what may be characterized as some form of 
heel spurs and/or plantar fasciitis; the May 2007 report 
further suggests that aspects of foot pathology may be 
etiologically linked to the right ankle disability, but in 
pertinent regards that report is not entirely clear.  The 
Board is not competent to resolve the critical and complex 
medical questions that are decisive in this case without 
clear medical evidence which addresses such matters directly.  
Thus, the Board finds that additional development is 
necessary before proper adjudication by the Board may 
proceed.

The Board also notes that a revised version of 38 C.F.R. 
§ 3.310 became effective October 10, 2006.  The revised 
version essentially provides that VA will not concede 
aggravation of a nonservice-connected disease or injury by a 
service-connected disease or injury unless the baseline level 
of severity is established by medical evidence.  The 
regulation further sets out the procedure for determining the 
extent of any aggravation.  The evidentiary record in this 
case may not currently contain adequate evidence for the 
Board to consider this claim in conformity with the revised 
regulation.  The May 2007  VA examination report does not 
address the question with sufficient clarity and discussion.  
Thus, the Board finds that a new VA examination and opinion 
are required to adequately clarify any relationship between 
the Veteran's service-connected traumatic arthritis of the 
right ankle and his claimed heel spurs and plantar fasciitis.

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements, including notice 
regarding the requirements for 
demonstrating entitlement to service 
connection on a secondary basis.

2.  The Veteran should be scheduled for a 
VA examination to determine the nature and 
etiology of his claimed heel spurs and 
plantar fasciitis.  It is imperative that 
the claims file be made available to the 
examiner for review in connection with the 
examination.  Any medically indicated 
special tests should be accomplished.  
After reviewing the claims file and 
examining the Veteran, the examiner should 
respond to the following:

a)  Is the Appellant diagnosed with 
heel spurs or plantar fasciitis that is 
at least as likely as not (a 50 percent 
or greater probability) causally or 
etiologically related to his military 
service?

b)  Is it at least as likely as not (a 
50 percent or higher degree of 
probability) that any heel spurs or 
plantar fasciitis has been caused by 
the Veteran's service-connected 
traumatic arthritis of the right ankle?  

c)  Is it at least as likely as not (a 
50 percent or higher degree of 
probability) that any heel spurs or 
plantar fasciitis have been permanently 
aggravated by the Veteran's service-
connected traumatic arthritis of the 
right ankle?  If so, the examiner 
should report the baseline level of 
severity of the heel spurs and/or 
plantar fasciitis prior to the onset of 
aggravation, or by the earliest medical 
evidence created at any time between 
the onset of aggravation and the 
receipt of medical evidence 
establishing the current level of 
severity.  If some of the increase in 
severity of the heel spurs or plantar 
fasciitis is due to the natural 
progress of the disease, the examiner 
should indicate the degree of such 
increase in severity due to the natural 
progression of the disease.  See 
generally 38 C.F.R. § 3.310(b) 
(effective October 10, 2006).

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
If the requested opinion cannot be 
provided without resort to speculation, 
the examiner should so state and explain 
why an opinion cannot be provided without 
resort to speculation.

3.  After completion of the above and any 
other development the RO deems necessary, 
the RO should review the expanded record 
and adjudicate the Veteran's claim of 
entitlement to service connection for heel 
spurs and plantar fasciitis of the 
bilateral feet, to include as due to the 
service-connected disability of traumatic 
arthritis, right ankle.  If the 
determination of this claim is unfavorable 
to the Veteran, the Veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


